Citation Nr: 1740098	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than February 17, 2016 for the assignment of a 10 percent rating for Raynaud's syndrome with peripheral vascular disease, left upper extremity. 

3.  Entitlement to an effective date earlier than February 17, 2016 for the assignment of a 10 percent rating for Raynaud's syndrome with peripheral vascular disease, right upper extremity.

4.  Entitlement to an effective date earlier than February 17, 2016 for the assignment of a 20 percent rating for Raynaud's syndrome with peripheral vascular disease, left lower extremity.

5.  Entitlement to an effective date earlier than February 17, 2016 for the assignment of a 20 percent rating for Raynaud's syndrome with peripheral vascular disease, right lower extremity.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served in active duty from November 1952 to September 1954.  He was awarded a Korean Service Medal and a Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from July 2014 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that subsequent to the issuance of the statement of the case dated in November 2015, additional VA treatment records were associated with the file.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) review.  However, the newly received evidence is either duplicative/cumulative of evidence already of record or it is not relevant to the issues decided below.  The additional evidence is not pertinent as defined at 38 C.F.R. § 20.1304 (c) to the issue before the Board.  The Board also notes that the amended 38 U.S.C. § 7105 (e) provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, the claim should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board finds that a waiver of initial AOJ consideration is not needed and the Veteran is not prejudiced by the Board's consideration of the issue.

The July 2016 rating decision granted 10 percent ratings to the service-connected Raynaud's syndrome with peripheral vascular disease in the left and right upper extremities from February 17, 2016, 20 percent ratings to the service-connected Raynaud's syndrome with peripheral vascular disease in the left and right lower extremities from February 17, 2016, and entitlement to TDIU from February 17, 2016.  The Veteran was notified of this decision and he filed a notice of disagreement in July 2017.  A Statement of the Case has not been provided as to these issues, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The Board finds that the claim for TDIU prior to February 17, 2016 is "part and parcel" of the claim for a higher initial rating for bilateral hearing loss for the reasons discussed below.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU prior to February 17, 2016 is addressed in the remand below. 

The issues of entitlement to an effective date earlier than February 17, 2016 for the assignment of 10 percent ratings for Raynaud's syndrome with peripheral vascular disease of the right and left upper extremities, entitlement to an effective date earlier than February 17, 2016 for the assignment of 20 percent ratings for Raynaud's syndrome with peripheral vascular disease of the left and right lower extremities, and entitlement to TDIU prior to February 17, 2016 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







FINDING OF FACT

For the entire appeal period, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Level V designation in the right ear and Level III designation in the left ear  


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in May 2014.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss at any time during the appeal period.  

Upon VA audiometric evaluation in June 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
80
80
80
LEFT
N/A
45
70
70
75

The average puretone threshold was 75 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.     

The findings of the June 2014 evaluation translates to level V hearing loss in the right and level III hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 10 percent rating and no higher under Table VII of the rating schedule.  Therefore, a disability evaluation in excess of 10 percent is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Here, the Veteran's right ear hearing loss meets the definition of an exceptional pattern of hearing loss, and thus the Board considers whether a higher rating may be warranted when evaluating the ears pursuant to 38 C.F.R. § 4.86.  If assigning a Roman numeral to the right ear based on Table VIA, Roman numeral VI is prescribed based upon the right ear average puretone threshold of 75 decibels.  However, a greater Roman numeral (V) is warranted under Table VI as discussed above.  Table VIA does not result in a higher disability rating for the bilateral hearing loss.  See 38 C.F.R. §§ 4.85 , 4.86(a).

Regarding the functional effect the hearing loss has on the Veteran's occupation, the June 2014 VA examination report noted that the hearing loss impacted the Veteran's ability to work in that he cannot understand what people are saying and he sometimes gives them a wrong answer.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The record shows that the Veteran was provided hearing aids by VA in June 2006.  

On this record, a disability rating in excess of 10 percent is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected bilateral hearing loss.  Since the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim for an initial rating in excess of 10 percent for bilateral hearing loss must be denied.

In the February 2016 TDIU application, the Veteran indicated that the service-connected hearing loss, in addition to the depression and Raynaud's syndrome, prevented him from securing or following substantially gainful employment.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted, the July 2016 rating decision granted entitlement to TDIU from February 17, 2016.  This issue of entitlement to TDI prior to February 17, 2016 is addressed in the remand below. 




ORDER

Entitlement to an initial disability rating in excess of 10 percent for the service-connected bilateral hearing loss is denied.   


REMAND

As noted above, the July 2016 rating decision granted 10 percent ratings to the service-connected Raynaud's syndrome with peripheral vascular disease in the left and right upper extremities from February 17, 2016 and 20 percent ratings to the service-connected Raynaud's syndrome with peripheral vascular disease in the left and right lower extremities from February 17, 2016.  The Veteran was notified of this decision and he filed a notice of disagreement in July 2017.  A Statement of the Case has not been provided as to these issues, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case for the issues of entitlement to an effective date earlier than February 17, 2016 for the assignment of 10 percent ratings for Raynaud's syndrome with peripheral vascular disease of the right and left upper extremities and for the assignment of 20 percent ratings for Raynaud's syndrome with peripheral vascular disease of the left and right lower extremities.  Only if the Veteran perfects an appeal should the claims be certified to the Board.

2.  If the benefits on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


